DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamamuka et al. (US 2011/0220189).

Regarding claim 1, Yamamuka discloses a solar cell assembly in Figure 1, comprising: 
a plurality of solar cells (a plurality of the cells are connected in series, [27]); and 

wherein each of the solar cells and the inter-cell region includes: 
a semiconductor substrate (p-type layer of first photoelectric conversion layer 3) having a first conductivity type (p-type) and having a first main surface and a second main surface that face away from each other ([22]); 
a first amorphous semiconductor layer (n-type layer of first photoelectric conversion layer 3, which can be a-Si, [22]) having a second conductivity type (n-type) and being provided on a first main surface side of the semiconductor substrate ([22]); 
an insulating layer (5) provided on part of the first amorphous semiconductor layer (n-type layer of first photoelectric conversion layer 3) ([22]-[23]); and 
a first transparent conductive film (4) provided on the first amorphous semiconductor layer (n-type layer of first photoelectric conversion layer 3) so as to cover the insulating layer (5) (Figure 1 and [22]-[23]), and 
in a plan view of the solar cell assembly (Figure 1b), the insulating layer (5) is provided along the inter-cell region and partially overlapping the inter-cell region (the inter-cell region includes the outermost edges of the cells), and
in a cross-sectional view of the solar cell assembly (Figure 1a), the insulating layer (5) is positioned between the first amorphous semiconductor layer (n-type layer of first photoelectric conversion layer 3) and the first transparent conductive film (4) ([22]-[23]).



	Regarding claim 2, Yamamuka discloses all of the claim limitations as set forth above. Yamamuka additionally discloses that each of the solar cells and the inter-cell region further includes: a second amorphous semiconductor layer (p-type layer of second photoelectric conversion layer 7) having the first conductivity type (p-type) and being provided on a second main surface side of the semiconductor substrate ([22]-[23]); and a second transparent conductive film (8) provided on the second amorphous semiconductor layer (p-type layer of second photoelectric conversion layer 7) (Figures 1a-b and [22]-[23]).

It is noted that the term “provided on” does not require direct contact or a particular order of the layers. 

Regarding claim 3, Yamamuka discloses all of the claim limitations as set forth above. Yamamuka additionally discloses that in a plan view of the solar cell assembly (shown in Figure 1b), the insulating layer (5) is band-shaped (As shown in Figure 1b, the insulating layer 5 is rectangular which reads on band-shaped).

	Regarding claim 6, Yamamuka discloses all of the claim limitations as set forth above. Yamamuka additionally discloses that when viewed from a direction in which the .

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alberi et al. (US 2015/0340528).

Regarding claim 1, Alberi discloses a solar cell assembly in Figure 4, comprising: 
a plurality of solar cells (shown in Figure 4, [36]-[38]); and
an inter-cell region (cells are connected in series with an inter-cell region between them which also includes the outermost edges of the cells) provided between adjacent ones of the solar cells included in the plurality of solar cells (Figure 4), wherein each of the solar cells and the inter-cell region includes: 
a semiconductor substrate (n-type amorphous silicon layer in junction 410) having a first conductivity type (n-type) and having a first main surface and a second main surface that face away from each other ([36]-[37]); 
a first amorphous semiconductor layer (p-type amorphous silicon layer in junction 410) having a second conductivity type (p-type) and being provided on a first main surface side of the semiconductor substrate ([36]-[37]); 
an insulating layer (insulating glass substrate 404) provided on part of the first amorphous semiconductor layer ([36]-[37]); and 
a first transparent conductive film (414) provided on the first amorphous semiconductor layer (p-type amorphous silicon layer in junction 410) so as to cover the insulating layer (Figure 4 and [36]-[37]), and 

in a cross-sectional view of the solar cell assembly (shown in Figure 4), the insulating layer (404) is positioned between the first amorphous semiconductor layer (p-type amorphous silicon layer in junction 410) and the first transparent conductive film (414) ([36]-[37]).

It is noted that the term “provided on” does not require direct contact or a particular order of the layers. 


Regarding claim 2, Alberi discloses all of the claim limitations as set forth above. Alberi additionally discloses that each of the solar cells and the inter-cell region further includes: a second amorphous semiconductor layer (n-type amorphous silicon layer in junction 416) having the first conductivity type (n-type) and being provided on a second main surface side of the semiconductor substrate (n-type amorphous silicon layer in junction 410) ([36]-[37]); and a second transparent conductive film (418) provided on the second amorphous semiconductor layer (n-type amorphous silicon layer in junction 416) ([36]-[37] and Figure 4).

. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Alberi et al. (US 2015/0340528), as applied to claim 1 above, in view of Niira (US 2011/0304002). 
Regarding claim 3, Alberi discloses all of the claim limitations as set forth above. Alberi discloses that the insulating layer (404) is a glass substrate for the solar cell assembly ([37]), but Alberi does not explicitly disclose that in a plan view of the solar cell assembly, the insulating layer is band-shaped.
Niira discloses a solar cell assembly in Figures 1A and 2A comprising an insulating glass substrate (1) that is an elongated rectangular band shape ([31]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the insulating layer of Alberi to have an elongated rectangular band shape, as taught by Niira, as such modification would involve a mere change in configuration.  It has been held that a change in configuration of shape of a device is obvious, absent persuasive evidence that a particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Regarding claim 4, modified Alberi discloses all of the claim limitations as set forth above. Alberi additionally discloses that a width of the insulating layer (404), which is band-shaped, is greater than a width of the inter-cell region (Figure 4).
.

Response to Arguments
Applicant’s arguments with respect to claims 1-6 have been considered but are moot as a result of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY A BERNIER whose telephone number is (571)270-1234. The examiner can normally be reached Monday-Thursday 12-10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LINDSEY A BERNIER/Primary Examiner, Art Unit 1726